Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Initial observations
	This application is a continuation-in-part (CIP) application of the parent application SN 17/396,723.  The claimed invention includes the main newly added feature in this application which is the displacement device 100 described in figures 9-14, and paragraphs 120-146 in the specification.  The claimed invention has been reviewed carefully with said displacement device 100.  However, it’s concluded that said displacement device 100 fails to provide sufficient forces to move the power modules 18 from access port 34 into transfer port 38.  Thus, the rejections based 35 USC 101 has been maintained as follows.

35 USC 101 rejections
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-14 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.    
The claimed invention recites a gravity-buoyancy system that is well known as a type of inoperative device. This system is inoperative because: 1) the power module 18 cannot jump off from the top of the return tank 16 onto launch platform 30 by itself; 2) after falling down from linear drive component 80 into transfer tank 14, the power module 18 cannot move from right side of the tank 14 to left side and fit exactly at transfer port 38, a person having ordinary skill in the art would have realized that the power module would buoy back to top of tank 14, not to the left; 3) assuming if the power module 18 is fit right under transfer port 38, when valve 40 is open, the power module at that moment would have “negative buoyant force” because the pressure of static water inside tank 26 is high, especially when valve 40 is open, no way for power module 18 to buoy bank into transfer port 38 back to top of transfer tank; 4) the water surface 42 of the lower tank is below the valve 40 and transfer port 38, it’s impossible for the power module to “jump off” the water surface 42 to go into the port 38 because the gap negate buoyance force, plus water from the return tank 16 would fall down that port 38 to deny entry.
5) The newly added displacement device 100 described in figures 9-14, paragraphs 120-146 of the specification fails to overcome the 101 rejection.  The system is still inoperative because the up/down movement of the piston inside the displacement device would not transfer the power module 18 from the access port 34 to the transfer port 38.  Note the following figure 12.


    PNG
    media_image1.png
    786
    1118
    media_image1.png
    Greyscale


When the piston moving up, the water under the piston moves to the left, and the water above the piston moves to the right.  This water current does not transfer the power module 18 to fit exactly under transfer port 38.  When the piston moving down, the water current reverses.  The up/down movement of the piston in both directions fails to produce significant force vector to push the bottom of power module so that the modules would move through transfer port 38.  Also, as noted above, when valve 40 is open, the water from the return tank 16 would fall down to fill the gap above water level 42 of transfer tank 14, and that blocks the power modules 18 from entering the return tank 16.  Furthermore, the water current does not produce any force to move the power modules from the right to the left. If the power modules cannot move to the left, the system is inoperative.
35 USC 112(a) rejections
Claims 1-14 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific a substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Prior art of record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim and Propp disclose buoyancy motors having displacement devices.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi, can be reached on (571) 270-7878.  
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
9/1/2022